Citation Nr: 0027277	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied entitlement to an 
increased evaluation for PTSD.

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (1999)).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97 (precedent opinions of the General 
Counsel of the VA); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board remanded the case to the RO for further 
developments by decisions dated in May 1997 and January 1999.  
The requested developments have been accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  The veteran's PTSD produces "considerable" occupational 
and social impairment with reduced reliability and 
productivity, and "difficulty" in establishing and 
maintaining effective work and social relationships, but no 
more.

4.  He is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 
4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 
4.130, DCs 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

Historically, the Board granted an increased rating to 50 
percent for the veteran's service connected PTSD by decision 
dated in April 1994.  In June 1994, he filed the current 
claim for an increased rating, which was denied by rating 
decision dated in June 1995. The veteran contends, in 
essence, that he is entitled to a higher evaluation for his 
service-connected PTSD disability.  The Board will adjudicate 
the veteran's claim pursuant to both the pre-amendment and 
amended versions of the regulations.

The RO rated the veteran's PTSD under DC 9411.  Under the old 
criteria, PTSD was evaluated 30 percent disabling where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there was totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 was independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  This 
opinion was filed in response to a decision of the Veterans 
Claims Court.  See Hood v. Brown, 4 Vet. App. 301 (1993).  

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produced impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Outpatient treatment records dated in 1994 reflect that the 
veteran was treated for dysthymia and PTSD.  He was noted to 
be totally disabled because of a back disorder and was not 
suicidal or homicidal.  In 1995 treatment records, he 
reported flashbacks, nightmares, and depression but was not 
psychotic.  At a personal hearing in January 1996, the 
veteran testified that he was in group therapy for PTSD but 
maintained that he was being denied the correct treatment.  
He reflected that he was in a deeper depression, felt 
isolated, could not go to restaurants or movies, had anxiety 
attacks, had flashbacks three-four times per day, had 
nightmares, slept with weapons, was hypervigilant, had 
thoughts of suicide, suffered from diminished memory, 
isolated himself from his family, did not like crowds, and 
had only one friend.  A typical day was getting up, making 
his bed, and sitting on a recliner or couch because of his 
back.  He watched some television but did not remember shows 
after watching them, and had no hobbies.  Mowing the lawn 
bothered his back and he had no other social activities.  He 
remarked that he received social security benefits but only 
on account of his back.  His friend noted that he spoke with 
the veteran everyday.  He described the veteran as being 
depressed, always sleeping, with anxiety, and needed help. 

In a November 1997 VA examination report, a remote history of 
suicide (1970) was noted along with a prior alcohol 
dependency (1972).  Medications included Ativan and Prozac 
and it was noted that the veteran had never been hospitalized 
for a psychiatric disorder.  The veteran reported intrusive 
thoughts, distressing dreams, flashbacks, night sweats, 
palpitations, shortness of breath, avoidance behavior, 
diminished interest or participation in significant 
activities, feelings of detachment, insomnia, irritability, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  He indicated that he quit work in 1988 due 
equally to back problems and PTSD and that the PTSD has 
worsened with more time on his hands.  He denied suicidal 
ideations, homicidal ideations, hallucinations, or delusions.  
He described feelings of hopelessness, helplessness, 
worthlessness, depressed mood, anhedonia, insomnia, poor 
concentration, poor sexual energy, and thoughts of death but 
no suicidal ideations.  He felt that the medication had 
helped his depression.

Mental status examination revealed that the veteran was 
pleasant, cooperative, and with good eye contact.  He had 
slight psychomotor agitation.  He felt better but was still 
depressed, affect was congruent, slight anxiety, and thought 
content and thought processes were without abnormalities.  
Speech was of normal rate, rhythm, and tone.  He was alert 
and oriented, serial 7s were normal, memory was intact, 
contrasting programs were normal, and abstraction was normal.  
The examiner concluded that the veteran did not require 
further psychological testing and was able to take care of 
his own finances.  The final diagnoses included PTSD, and 
major depression.  The global assessment of functioning (GAF) 
was reported at 70.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently 
assigned 50 percent for the veteran's PTSD is not in order.  
Specifically, a 70 percent evaluation would only be in order 
under the new criteria with symptoms such as suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic attacks, depression 
affecting the ability to function independently, impaired 
impulse control, disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships.  

Although the record clearly demonstrates that the veteran 
experiences certain occupational and social impairment with 
deficiencies in several areas, as noted above, the Board 
finds that the veteran's disability does not rise to the 
level of a 70 percent evaluation.  For example, the evidence 
does not reflect that he has, or ever had, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near continuous panic attacks, 
spatial disorientation, or neglect of personal appearance and 
hygiene, as required by the regulations.  He has, however, 
reported suicidal thoughts in the past but there is no 
evidence of hospitalizations or treatment for threatened or 
attempted suicide.  In addition, he has described feelings of 
depression but it has not appeared to limit his ability to 
function independently, appropriately and effectively, as 
evidenced by his ability to maintain activities of daily 
living.  The Board also recognizes the veteran's complaints 
of flashbacks, nightmares, hypervigilance, isolations, etc.; 
however, these symptoms alone are not sufficient to warrant 
an evaluation in excess of 50 percent evaluation under the 
amended criteria.  In addition, although he is on regular 
medication and weekly group therapy, he has never required 
hospitalization for a psychiatric disability.  This also 
supports no more than a 50 percent evaluation.

Further, the Board notes that the veteran has been on total 
disability for a number of years but it appears related to 
his 1988 back injury.  Although he now reports that he is 
unable to work due equally to his back disorder and PTSD, the 
evidence reflects that his initial determination of total 
disability was due to an on-the-job back injury.  In 
addition, he reported at his personal hearing that he was 
receiving social security disability benefits only because of 
his back.  Moreover, while he admitted to feelings of 
isolation from his family and friends, the Board notes that 
he is able to maintain a living situation with his wife, a 
daughter, and a granddaughter.  Furthermore, he is close to 
one childhood friend, whom he talks with everyday on the 
telephone and sees on a fairly regular basis.  Thus, the 
Board acknowledges that the veteran has difficulty 
establishing and maintaining social relationships (satisfies 
the criteria for a 50 percent rating) but he has successfully 
established some relationships.  Accordingly, a higher rating 
is not warranted.  

The most recent VA examination report also revealed that the 
veteran was alert and oriented to time, place, and person.  
Speech was a regular rate and rhythm and coherent.  Mood was 
depressed and there was no evidence of impairment of thought 
process or communication, delusions, hallucinations, 
inappropriate behavior, or memory loss or impairment.  
Although he continued to report nightmares, flashbacks, etc., 
he was described as pleasant and cooperative.  In addition, 
his GAF was reported as 70.  This finding is consistent with 
a no greater than 50 percent evaluation under DC 9411.  As 
such, entitlement to a greater than 50 percent evaluation for 
PTSD is not warranted based on the objective findings of 
record.

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  
38 C.F.R. § 4.132 Code 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
but no more under the old criteria as well.  As noted, there 
appears to be no substantive difference in the application of 
the criteria in this case.  The findings and symptoms 
reported above show considerable impairment in establishing 
or maintaining effective or favorable relationships, but no 
more.  The foregoing discussion concerning social and 
industrial functioning is for consideration in making this 
determination.  Thus, a rating in excess of 50 percent is not 
warranted under any of the applicable criteria.

The Board has considered the veteran's sworn testimony and 
written statements and his friend's sworn statements that the 
veteran's PTSD is worse than currently evaluated.  Although 
the statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated at 50 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

